Citation Nr: 0821192	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

The veteran's tinnitus is assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code (DC) 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, DC 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record indicates that, in a June 2004 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating pursuant to 38 C.F.R. § 
4.87, DC 6260, the maximum rating available for tinnitus.  

In May 2005, the veteran requested an increased evaluation 
for bilateral tinnitus, specifically a 10 percent evaluation 
for each ear.  The RO denied his request because DC 6260 
offers no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  He appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans' Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and DC 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus was unilateral or bilateral.  

In this case, the veteran's tinnitus has been assigned a 
rating of 10 percent, the maximum schedular rating available.  
38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, no further action is mandated under the 
VCAA.


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


